SULLIVAN, Judge,
concurring in result
J.P.B. pleaded guilty to the count which alleged personal injury rather than property damage. The charge alleging property damage was dismissed. Nevertheless, I agree that it was not inappropriate for the trial court to order restitution for the damage caused to Sunday’s vehicle.
In Reinbold v. State (1990) Ind., 555 N.E.2d 463, 470, overruled on other grounds by Wright v. State (1995) Ind., 658 N.E.2d 563, 570, our Supreme Court broadly defined the term “victim” under the restitution statutes. In particular, the Court found that a “victim” could include any person or entity “shown to have suffered injury, harm or loss as a direct and immediate result” of the defendant’s criminal acts. Id. In reaching its conclusion, the Reinbold court cited with approval, Kingston v. State (1985) Ind.App., 479 *1078N.E.2d 1356, 1358-59, trans. denied, in which a panel of this court determined that, with regard to the crime of leaving the scene of an accident, both the Indiana State Highway Department and the owners of parked cars, who incurred property damage, could be considered victims for purposes of restitution.4 Based upon the rather expansive definition of a victim set forth by those cases, both Sunday, who suffered property damage, as well as J.P.B.’s passengers, who suffered bodily injury, would be entitled to restitution.
Nevertheless, in Polen v. State (1991) Ind.App., 578 N.E.2d 755, trans. denied, this court held that a defendant could not be ordered to pay restitution for crimes to which he did not plead guilty. Because J.P.B. pleaded guilty only to the count involving personal injury in exchange for the State’s promise to dismiss the property damage count, it would seem that Polen would preclude the court from requiring J.P.B. to pay restitution for any property damage to Sunday’s vehicle.
Although the holdings in Reinbold and Polen appear irreconcilable, I believe they are not necessarily inconsistent and that both can be applied to this case. Count I, to which J.P.B. pleaded guilty, included facts surrounding the property damage. Specifically, Count I alleged that J.P.B., while operating a motor vehicle, struck Sunday’s vehicle, causing bodily injury to J.P.B.’s passengers. Thus, by pleading guilty to Count I, J.P.B. admitted that he struck Sunday’s vehicle. As a result, Sunday was a “victim” within the meaning of Reinbold and Kingston.
In any event, in a case such as this where a defendant is charged with two counts of leaving the scene of an accident, one count alleging property damage and the other bodily injury, Polen may well prohibit an award of restitution on the dismissed count. However, this question is left for another day as Polen clearly indicates that a restitution order will not be limited if the defendant agrees to pay restitution or admits damages in a greater amount. Polen, supra, 578 N.E.2d at 756.
Here, the record reveals that during the plea agreement hearing, J.P.B.’s attorney informed the trial court that J.P.B. agreed to admit to the allegations in Count I, in exchange for the State’s agreement to “dismiss Counts # 2 & 3, holding restitution open, for damage to Jeffrey Sunday’s car.” Record at 40 (emphasis supplied). Thus, under the exception set forth in Polen, J.P.B. clearly agreed to pay restitution or, at the least, to allow the State to attempt to prove Sunday’s property damages.
For these reasons, I concur in result.

. It may be noted that the traffic signal pole was struck first and that only thereafter, while defendant was fleeing the scene, were the parked cars struck. Although arguably there were two accidents, Kingston apparently was charged with only one count of leaving the scene of an accident. This factor, however, was not considered in the Kingston opinion.